Citation Nr: 0107425	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 
1997, for the award of service connection for degenerative 
joint disease of the left hip.

2.  Entitlement to an effective date earlier than June 4, 
1999, for the assignment of a 30 percent rating for a 
service-connected degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1954.

This appeal arises from a July 1999 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) that awarded 
service connection for degenerative joint disease of the left 
hip, and assigned a 10 percent rating for that disability 
effective December 4, 1997 (the date of receipt of the 
veteran's claim for service connection) and a 30 percent 
rating effective June 4, 1999.  The veteran eventually 
expressed his satisfaction with the 30 percent rating, but he 
disagreed with the effective date of the 30 percent rating 
and with the effective date of the award of service 
connection.  


REMAND

The veteran testified at hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) in November 
2000.  Subsequently, he filed a motion to correct the 
transcript.  In February 2001, the undersigned denied the 
veteran's motion to correct the transcript, indicating that 
the proposed amendments constituted further 
arguments/statements, did not identify actual transcription 
errors, and would be treated as a supplemental statement in 
the appeal.

At the hearing the veteran waived consideration by the RO of 
certain materials then submitted.  See 38 C.F.R. § 1304(c).  
However, he has not waived consideration of the materials 
submitted after the hearing.  Therefore, the case must be 
remanded to the RO for consideration of the new material in 
the first instance.

Additionally, during the pendency of this appeal, the United 
States Congress significantly revised the statutory scheme 
governing the filing of claims and applications for benefits 
and eliminated the concept of a well grounded claim while 
amplifying the duty to assist and to notify claimants.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), 114 Stat. 2096 (2000).

In Holliday v. Principi, __ Vet. App. __, __, U.S. Ct. App. 
Vet. Cl. No. 99-1788, slip op. at 8, 14 (Feb. 22, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that all of the provisions of the Veterans Claims 
Assistance Act were applicable to a claimant's case in that 
particular instance, and remanded the  case for application 
of the VCAA in the first instance by VA and for application 
of the regulatory provisions to be implemented by VA in 
accordance with the VCAA.  Id., __ Vet. App. at __, slip op. 
at 13-14.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  See also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, §§ 2, 3(a), 4 
(2000) (to be codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107).  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 2, 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Following completion of the above 
development, the RO should review the 
entire evidentiary record (specifically 
including initial consideration of 
materials received without a waiver 
directly at the Board after the November 
2000 hearing) in order to determine 
whether the veteran's claims (1) for an 
effective date earlier than December 4, 
1997, for the award of service 
connection for degenerative joint 
disease of the left hip and (2) for an 
effective date earlier than June 4, 
1999, for the award of a 30 percent 
rating for degenerative joint disease of 
the left hip may be granted.  If either 
decision remains denied, the veteran and 
his representative should be furnished 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


